UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7184



MICHAEL MEADE,

                                            Plaintiff - Appellant,

          versus


PRINCE GEORGE’S COUNTY POLICE DEPARTMENT,
CHIEF OF POLICE, Superiors, Executives, Un-
known of the County of Prince George’s and
Unknown Police Officers, in their official
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
00-1842-DKC)


Submitted:   November 30, 2000         Decided:     December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Michael Meade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).
PER CURIAM:

      Michael Meade appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint under 28

U.S.C.A. § 1915A(b) (West Supp. 2000). We have reviewed the record

and the district court's opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Meade v. Prince George’s Police Dep’t, No. CA-00-1842-DKC (D. Md.

July 3, 2000).    Because Meade may refile his claims should he be

convicted on the pending charges and that conviction be overturned

or called into question by the appropriate court, we modify the

order to reflect a dismissal without prejudice and affirm as modi-

fied.    See 28 U.S.C. § 2106 (1994).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the     materials before the court and argument would not aid the

decisional process.




                                                 AFFIRMED AS MODIFIED




                                  2